Citation Nr: 9909519	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-27 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for cervical strain with 
osteophytes at C4-7, status post C6 bilateral foraminotomies, 
currently evaluated as 20 percent disabling (after reduction 
of 10 percent under the provisions of 38 C.F.R. § 4.22 
(1998)).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1963 to May 
1966.  He also had two periods of active duty for training 
(ACDUTRA) from March 5, 1985, to May 24, 1985, and from July 
7, 1985, to July 20, 1985.

By rating decision issued in October 1985, the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO) granted service connection for cervical 
strain with osteophytes at C4-5, on the basis of aggravation.  
It was noted that the veteran's disability displayed a 30 
percent level of severity under Diagnostic Code 5293-5290, 
with a preexisting level of 10 percent based on osteophyte 
formation.  Accordingly, a 20 percent disability rating was 
assigned.  See 38 C.F.R. § 4.22 (1998) (pertaining to the 
rating of disabilities aggravated by active service).  The 
veteran was informed of this favorable determination, as well 
as of his procedural and appellate rights, by letter from the 
RO dated November 19, 1985.  The veteran did not initiate an 
appeal, and the decision became final.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a September 1996 rating decision of the St. 
Petersburg VARO which denied entitlement to a disability 
rating in excess of 20 percent for the benefit sought.  The 
veteran filed a timely notice of disagreement (NOD) in April 
1997, at which time he raised a claim of entitlement to 
service connection for a nervous disorder secondary to his 
service-connected cervical spine disorder.  By rating 
decision issued in June 1997, the RO denied the veteran's 
increased rating and secondary service connection claims.  
Later that month, the veteran was issued a statement of the 
case as to his cervical spine claim.  In September 1997, the 
veteran filed a VA Form 9, Appeal to the Board, which was 
accepted as a substantive appeal as to his increased rating 
claim and a NOD as to his secondary service connection claim.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993)(the statutory 
provisions of 38 U.S.C.A. § 7105 (West 1991) do not impose 
technical pleading requirements).  In November 1997, the 
veteran was issued a supplemental statement of the case 
(SSOC) that included his 'additional' secondary service 
connection claim.  In lieu of a VA Form 9, a February 1998 VA 
Form 646, Statement of Accredited Representative in Appealed 
Case, was accepted as the veteran's substantive appeal as to 
the continued denial of his secondary service connection 
claim.  Id.  Notwithstanding, the RO thereafter granted 
secondary service connection and assigned a 30 percent 
disability rating for major depressive disorder by rating 
decision issued in July 1998.  The veteran was informed of 
this determination and of his appellate rights by letter from 
the RO, dated July 14, 1998; the veteran was also provided 
with a SSOC as to the increased rating issue at that time.

Concerning the veteran's secondary service connection claim, 
the United States Court of Appeals for the Federal Circuit 
has held that where service connection has been granted 
during an appeal, it is manifest that the NOD concerned the 
"logically up-stream element of service connectedness" and 
not "the logically down-stream element of compensation 
level."  Grantham v. Brown, 114 F.3d 1156 (1997).  
Therefore, the veteran's initial NOD as to the issue of 
secondary service connection for an acquired psychiatric 
disorder does not convey appellate jurisdiction over the 
subsequent issue of entitlement to an increased rating.  
Moreover, a contemporaneous review of the records reveals 
that since the grant of service connection, neither the 
veteran nor his representative have submitted any statement 
that can reasonably be construed as expressing 
dissatisfaction with the compensation level assigned for his 
major depressive disorder.  See 38 C.F.R. § 20.201 (1998).  
Nonetheless, the Board observes that the applicable 1-year 
delimiting period within which the veteran has to file such a 
NOD (in this case, July 14, 1999) has not yet expired.  See 
38 C.F.R. § 20.302(a) (1998).  As the veteran has already 
been properly informed of the grant of service connection and 
of his appellate rights, the Board hereby refers this issue 
to the RO for any additional comment to the veteran that it 
deems necessary.

Additionally, it is noted that in his April 1997 statement, 
the veteran appears to have raised a claim of entitlement to 
a total rating based on individual unemployability due to 
service-connected disabilities.  It does not appear that the 
RO has addressed this matter.  However, insofar as that issue 
is not inextricably intertwined with the issue on appeal, it 
is also referred to the RO for appropriate action.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  The veteran was granted service connection for cervical 
strain with osteophytes at C4-5, by way of aggravation of a 
preexisting condition, by rating decision issued in October 
1985.  It was noted that the veteran's disability displayed a 
30 percent level of severity under Diagnostic Code 5293-5290, 
with a preexisting level of 10 percent based on osteophyte 
formation.  The veteran did not initiate an appeal, and the 
decision became final.

2.  The veteran's service-connected cervical strain, as shown 
by recent VA examination, is currently manifested by moderate 
to severe cervical degenerative disk disease at C4-5 and C5-6 
that is productive of moderate limitation of motion due to 
pain and cervical paraspinal muscular spasm to palpation 
without significant radiculopathy; and with objective 
increase in pain and muscle spasticity on repetitive overhead 
motion of both upper extremities

3.  Current medical evidence does not show complaints or 
objective findings indicative of persistent neurological 
symptoms.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent (after 
a reduction of 10 percent for the preservice degree of 
impairment), but no higher, for cervical strain with 
osteophytes at C4-7, status post C6 bilateral foraminotomies, 
are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.22, 
4.27, 4.40, 4.45, Diagnostic Codes 5290 and 5293 (1998); see 
also VAOPGCPREC 36-97 (December 12, 1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to a disability rating in 
excess of 20 percent (after a reduction of 10 percent for the 
preservice degree of impairment under the provisions of 38 
C.F.R. § 4.22) for cervical strain with osteophytes at C4-7, 
status post C6 bilateral foraminotomies, is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  
Generally, a claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40 (1998); see also DeLuca v. Brown, 8 Vet. App. 
202, at 204-206, 208 (1995).  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete or inaccurate 
report and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

In addition, ratings for disabilities aggravated by service 
are determined by "deduct[ing] from the present degree of 
disability the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule."  38 C.F.R. § 4.22 (1998).  As 
noted above, in the instant case the RO has determined that 
the preexisting level of severity was 10 percent disabling 
based on osteophyte formation.

The veteran's cervical spine disorder is currently rated 
under Diagnostic Code (DC) 5293-5290, indicating that it 
involves intervertebral disc syndrome and that it is rated 
based on limitation of motion of the cervical spine.  See 38 
C.F.R. § 4.27 (1998).  According to the applicable criteria, 
a 10 percent evaluation is warranted for mild intervertebral 
disc syndrome.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. Part 4, Diagnostic 
Code 5293 (1998).

According to the rating criteria of DC 5290, slight 
limitation of motion of the cervical segment of the spine 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate limitation of motion.  A 30 percent 
evaluation is assigned for severe limitation of motion.  38 
C.F.R. Part 4, Diagnostic Code 5290 (1998).

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, it is incumbent upon the Board 
to arrive at an equitable and just decision after having 
evaluated the evidence.  38 C.F.R. § 4.6 (1998).  Terminology 
such as "slight," "mild," "moderate," "severe" and 
"pronounced" used by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In the instant case, the 
veteran was last afforded VA orthopedic examination, on a fee 
basis, in March 1998.  At that time, the veteran complained 
of both sharp and dull pain of a constant nature with 
radiation down both upper extremities, the right being 
greater that the left.  The veteran further stated that he 
had numbness in the C6 distribution of the right upper 
extremity, and noted that he gets approximately 5 posterior 
occipital headaches per week secondary to his bad neck.  His 
medications included Relafen, amitriptyline and Flexeril.  
Examination of the veteran showed that he had an 8 centimeter 
(cm), midline posterior cervical spine incision that was well 
healed, adherent to the underlying structures and centrally 
depressed over the C5-6 and C6-7 interspaces.  The veteran 
demonstrated cervical paraspinal muscular spasm to palpation.  
Rotation was noted to be 50 degrees to the left and 50 
degrees to the right.  The examiner noted that the normal 
range of motion in the veteran's age group would be at least 
70 degrees.  Forward flexion was achieved to 50 degrees with 
backward extension to 40 degrees.  It was noted that the 
veteran complained of pain in all plains of range of motion.  
Upper extremity motor function for the elbow, wrist, finger 
flexors and extensors were rated as 5/5.  Grip strength was 
noted to be 100 pounds on the right and 112 pounds on the 
left.  The veteran demonstrated 8 millimeters (mm) 2-point 
discrimination in the medial, radial and ulnar distribution.  
Biceps reflexes were 1+ bilaterally.  Brachioradialis and 
triceps reflexes were 2+ bilaterally.  Forearm circumference 
was noted to be 30 cm bilaterally, and biceps circumference 
was 32 cm bilaterally.  X-rays of the cervical spine 
demonstrated normal mineralization, marked narrowing of C4-5 
and C5-6 with associated spur formation over the anterior 
inferior bodies of C4-5.  The veteran also demonstrated 
foraminal encroachment at the C5-6 level bilaterally.  The 
clinical impression was cervical degenerative disk disease 
without significant radiculopathy.  The examiner further 
noted that, as per DeLuca v. Brown, supra, the veteran was 
taken to the wellness side of the clinic and placed on a 
butterfly machine and accomplished 10 repetitions at 40 
pounds.  He was then placed on an overhead latissimus dorsi 
pull down machine and accomplished 10 repetitions at 40 
pounds.  The veteran's cervical spine was then reexamined and 
demonstrated increase in spasticity in the cervical 
paraspinal muscular region, as well as his posterior 
trapezial region.  The veteran related a history of increased 
complaints in pain.  The examiner noted, to a reasonable 
degree of medical probability, that the veteran would have 
problems with repetitive overhead motion of both upper 
extremities.  The examiner further noted that it is also 
reasonable that the veteran would have difficulty with his 
prior employment that involved sitting at a able for 
protracted periods of time bent over, looking through a 
microscope.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that the veteran's currently cervical 
symptomatology more closely approximates a 40 percent 
disability rating under Diagnostic Code 5293.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that the 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

As noted above, the evidence of record reflects that the 
veteran's cervical disorder involves intervertebral disc 
syndrome and that it is rated based on limitation of motion 
of the cervical spine.  Pursuant to a 38 C.F.R. § 4.7 (1998), 
when a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  Here, the veteran's most recent VA examination 
report reflects that rotation of the neck was achieved to 50 
degrees to the left and 50 degrees to the right.  The 
examiner noted that the normal range of motion in the 
veteran's age group would be at least 70 degrees.  Forward 
flexion was achieved to 50 degrees with backward extension to 
40 degrees.  However, the veteran complained of pain in all 
plains of range of motion.  Under the applicable criteria, 
the Board finds that this is indicative of, as previously 
noted by the RO, moderate limitation of motion under 
Diagnostic Code 5290.  In view of the 10 percent reduction 
for the veteran's preexisting level of disability under 
38 C.F.R. § 4.22 (1998), this diagnostic code would not 
afford the veteran a higher disability evaluation.

Notwithstanding, the Board observes that the veteran's 
cervical symptomatology does include clinical evidence of 
muscle spasm.  Although the veteran only demonstrated 
cervical paraspinal muscular spasm to palpation on clinical 
examination, the 1998 VA fee-basis examiner, pursuant to 
DeLuca, supra, took the veteran to the wellness side of the 
clinic and placed him on a butterfly machine where he 
accomplished 10 repetitions at 40 pounds.  He was then placed 
on an overhead latissimus dorsi pull down machine and 
accomplished 10 repetitions at 40 pounds.  The veteran 
cervical spine was reexamined and demonstrated increase in 
spasticity in the cervical paraspinal muscular region, as 
well as his posterior trapezial region.  In view of the 
veteran's moderate limitation of motion due to pain and 
additional functional limitations with repetitive overhead 
motion of both upper extremities, the Board finds that the 
veteran's overall disability picture more closely 
approximates a "severe" intervertebral disc syndrome 
disability under the rating criteria of DC 5293.

The Board further finds that the veteran's current degree of 
disability does not meet the criteria for the next higher 
rating of 60 percent for "pronounced" intervertebral disc 
syndrome under DC 5293.  The evidence of record does not show 
symptoms compatible with sciatic neuropathy.  Indeed, on 
recent VA examination, upper extremity motor function for the 
veteran's elbow, wrist, finger flexors and extensors were 
rated as 5/5.  Grip strength was noted to be 100 pounds on 
the right and 112 pounds on the left.  The veteran 
demonstrated 8 millimeters (mm) 2-point discrimination in the 
medial, radial and ulnar distribution.  Biceps reflexes were 
1+ bilaterally.  Brachioradialis and triceps reflexes were 2+ 
bilaterally.  Forearm circumference was noted to be 30 cm 
bilaterally, and biceps circumference was 32 cm bilaterally.  
Moreover, there is no evidence of a demonstrable deformity of 
the vertebral body as to warrant consideration under 
Diagnostic Code 5285.  

In addition, the Board has considered whether the veteran is 
entitled to separate rating under Diagnostic Code 5290 and 
5293.  However, VA's Office of General Counsel has issued a 
precedential opinion, which is binding on both the RO and the 
Board, concluding that intervertebral disc syndrome, by its 
nature, involves limitation of motion.  VAOPGCPREC 36-97 
(December 12, 1997).  Therefore, the Board is satisfied that 
the veteran's current symptomatology of the cervical spine is 
no more than 40 percent disabling.

In sum, the veteran's complaints of discomfort and pain have 
been considered and have been taken into account in the 
assignment of the 40 percent evaluation.  Consequently, the 
diagnostic codes and general rating criteria (38 C.F.R. §§ 
4.40, 4.45) pertaining to pain and additional functional 
limitation imposed during flare-ups have been accounted for 
in the assignment of the current ratings.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); cf. DeLuca, supra.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  As such, the 
Board finds that the 40 percent rating adequately compensates 
the veteran for the level of his subjective complaints of 
pain.  

As noted above, the veteran's service-connected disability 
evaluation is subject to a 10 percent reduction for the 
preservice degree of impairment under the provisions of 
38 C.F.R. § 4.22.  Thus, the Board concludes that the veteran 
is entitled to an increased rating of 30 percent, but no 
higher, for his service-connected cervical spine disability.


ORDER

Subject to the laws and regulations governing the payment of 
benefits, an increased rating to 30 percent for cervical 
strain with osteophytes at C4-7, status post C6 bilateral 
foraminotomies (after a reduction of 10 percent for the 
preservice degree of impairment pursuant to 38 C.F.R. § 4.22 
(1998)), is granted.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


